DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species as set forth in the Office action mailed on 4/15/22 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 8 and 9 are directed to species withdrawn from further consideration because these claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a layer stack comprising a first silicone layer, wherein the first silicone layer has a first and second surface, wherein the first silicone layer is transmissive for UV radiation having one or more wavelengths selected from the range of 200-380 nm, one or more of a first layer element, wherein the first layer element is arranged at a first side of the first surface, wherein the first layer element is associated by a chemical binding with the first surface directly or via a first intermediate layer that , wherein the first intermediate layer is transmissive for UV radiation having one or more wavelengths selected from the range of 200-380 nm, wherein the first layer element comprises a first layer differing in composition from the first silicone layer, wherein an entirety of the first layer element comprises a material that is transmissive for UV radiation having one or more wavelengths selected from the range of 200-380 nm: and a second layer element, wherein the first second layer element is arranged at a second side of the second surface, wherein the second layer element is associated by a chemical binding with the second surface directly or via a second intermediate layer, wherein the second layer element comprises a second layer differing in composition from the first silicone layer, or
a layer stack comprising a silicone layer, wherein the silicone layer has a first surface and a second surface, wherein the silicone layer is transmissive for UV radiation having one or more wavelengths selected from the range of 200-380 nm, a first layer element, wherein the first layer element is arranged on the first surface, wherein the first layer element is transmissive for UV radiation having one or more wavelengths selected from the range of 200-380 nm, wherein the first layer element comprises a first layer differing in composition from the silicone layer, and wherein the first layer has a refractive index that is less than a refractive index of the silicone layer; a second layer element, wherein the second layer element is arranged on the second surface, wherein the second layer element comprises a second layer differing in composition from the first silicone layer,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883